Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1, 4, 6, 9-14 and 16-20 are pending. Claims 1, 4, 6, 9-14 and 16-20 are under examination.
Withdrawn rejections
Applicant's amendments and arguments filed 11/15/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The objection of the specification in the final mailed 09/14/2021 is withdrawn. The amendments to the specification in the below Examiner’s Amendment have overcome the objection.
The 112(a) rejections of claims 1-4, 6, 9-15 and 17-20 in the final mailed 09/14/2021 are withdrawn. The amendments to claims 1 and 14 have overcome the rejections.
The 112(b) rejection of claims 1-4, 6-7 and 9-10 in the final mailed 09/14/2021 is withdrawn. The rejection was withdrawn upon review of the rejection.
The 103(a) rejection of claims 1, 3-4, 6, 9-15 and 17-20 over ‘771 (US Patent 5,965,771, Patent date 10-1999) 20 in the final mailed 09/14/2021 is withdrawn.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Sam J. Barkley on 11/23/2021.
The application has been amended as follows:
 
IN THE ABSTRACT:
The Abstract filed 08/03/2021 is replaced with the abstract immediately below.

Abstract
Disclosed herein are methods for the recovery of target bio-base carboxylic acid products using a sorption-based technology with a mixed elution solvent optimized for minimized downstream distillation energy input. The sorption-based technology includes absorbing the targeted bio-base carboxylic acid products onto a non-ionic resin and eluting the targeted bio-base carboxylic acid products with a mixed elution solvent. The mixed elution solvent includes a first solvent and a second solvent. The first solvent has a boiling point that is lower than the targeted bio-base carboxylic acid products and the second solvent is selected from the group consisting of a phosphine oxide or tertiary amine.

IN THE SPECIFICATION:
Paragraph [0004] line 11 of the specification filed 07/30/2020 is amended as follows. The phrase “Amberlite, Dowex, or PBI.” Is deleted and the following phrase is put in its place - - AmberliteTM, Dowex®, or Polybenzimidazole (PBI) - - .
TM IRA - - .
Paragraph [0020] line 3 of Table 1. in the specification filed 07/30/2020 is amended as follows. The phrase “Dowex 77” is deleted and the following phrase is put in its place - - Dowex® 77 - - .

IN THE CLAIMS:
Claim 1, 11-12, 14 and 19-20 are replaced with the immediately below claims 1, 11-12, 14 and 19-20 respectively.
1.	A method for separating a bio-based carboxylic acid product from an aqueous solution comprising the step of selecting a first solvent and a second solvent wherein the first solvent has a boiling point that is lower than the bio-based carboxylic acid product and wherein the second solvent is selected from the group consisting of a phosphine oxide or tertiary amine and is miscible with the first solvent and has a boiling point above the bio-based carboxylic acid product; and further comprising the adsorption of the bio-based carboxylic acid product onto a non-ionic resin.

11.	The method of claim 1 wherein the method further comprises desorbing the bio-based carboxylic acid product from the resin using a mixture of the first solvent and the second solvent.



14.	A method for separating a carboxylic acid fermentation product from an aqueous solution comprising adsorption of the carboxylic acid fermentation product onto a non-ionic resin and further comprising the step of selecting a first solvent and a second solvent wherein the second solvent is selected from the group consisting of a phosphine oxide or tertiary amine and wherein the first solvent has a boiling point that is lower than the carboxylic acid fermentation product and wherein the second solvent is miscible with the first solvent and has a boiling point above the carboxylic acid fermentation product.

19.	The method of claim 18 further comprising distilling the first and second solvent from a mixture of the desorbed carboxylic acid fermentation product and the first and second solvent.

20.	The method of claim 19 wherein the carboxylic acid fermentation product is isolated.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is ‘771 (US Patent 5,965,771, Patent date 10-1999). 771 teach the most preferred trialkylamine is trimethylamine (column 9). 771 teach the . 
Therefore, it would not have been obvious to modify the prior art to arrive at the instant invention. There being no motivation to do so.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        
/YEVGENY VALENROD/Primary Examiner, Art Unit 1628